Case 7:20-cv-01274-VB Document 131 Filed 08/11/21 Page 1 of 4

nn |
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY ¥ELED

 

 

 

 

KIMBERLY SMITH, vpaTe rien: &[M/o2 |
Plaintiff,
-against-
PAROLE OFFICER ROBERT B. 20-CV-1274 (VB)
ROSENBERGER, individually; PAROLE
OFFICER MICHAEL P. KENNY, individually; SECOND AMENDED
JOHN GEMMATI, Hudson Valley Regional ORDER OF SERVICE

Director; JOHN LENARD HOME, Hudson
Valley Assistant Regional Director; JOHN J.
CUEVAS, Peekskill Area Bureau Chief} and
JACK AND JILL DOES I-X,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff brings this action under 28 U.S.C. §§ 1343 and 1983 alleging defendants
violated certain of her constitutional rights. By Order dated May 18, 2020, the Court granted
plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).

On April 27, 2021, the Court issued an Amended Order of Service directing the Clerk of
Court to issue summons for several defendants and to deliver to the U.S. Marshals Service all
paperwork necessary for the Marshals to effect service.on those defendants. (Doc. #124). These
defendants included “John Lenard Home,” and “John J. Cuevas,” both of whom were named in
plaintiff’s Second Amended Complaint, which was filed on February 5, 2021. (Id.; Doc. #109).

Since the Court issued the Amended Order of Service, the Marshals Service has docketed
executed Process Receipts and Returns of Service for two of the defendants named in that Order.
(Docs. ##127, 128). However, the Marshals Service docketed an unexecuted Process Receipt
and Return of Service for defendant “John Lenard Home.” (Doc. #126). Moreover, there is no

indication on the docket that defendant “John J. Cuevas” has been served.

 

 
Case 7:20-cv-01274-VB Document 131 Filed 08/11/21 Page 2 of 4

On August 5, 2021, the Court issued an Order directing the New York Attorney General’s
Office (“AGO”), which has appeared as defense counsel on behalf of each of the served
defendants, to state whether it would accept service on behalf of defendants “Cuevas” and
“Home.” (Doc. #129). In his August 10, 2021, response, defense counsel informed the Court—
for the first time since the Second Amended Complaint was filed in February 2021—that
defendants “Home” and “Cuevas” were incorrectly named in the Second Amended Complaint.
(Doc. #130). According to defense counsel, the correct names of these two defendants are
“Doris Cuevas” and “Jill Lenard-Horne.” (Id.). Defense counsel also stated the AGO would not
accept service on behalf of these defendants until proper summons had been issued and until the
AGO had received all necessary paperwork from the U.S. Marshals Service.

Accordingly, to allow plaintiff to effect service on defendants Jill Lenard-Horne and
Doris Cuevas, the Court extends plaintiff’s time to serve these defendants to October 11, 2021.
If the Second Amended Complaint is not served within that time, plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012).

Moreover, the Clerk of Court is instructed to issue summons as to defendants Doris
Cuevas and Jill Lenard-Horne, and to deliver to the Marshals Service all the paperwork
necessary for the Marshals Service to effect service upon these defendants. The Clerk of Court is
instructed to attach to the summons the U.S. Marshals Service Process and the Return Form
(“USM-285 form”) for each of these defendants. The service addresses for these defendants are
appended to this Order.

In addition, all defendants’ time to answer, move, or otherwise respond to the Second

Amended Complaint is extended to October 25, 2021.

 
Case 7:20-cv-01274-VB Document 131 Filed 08/11/21 Page 3 of 4

CONCLUSION
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).
The Clerk is directed to terminate defendants “John J. Cuevas” and “John Lenard Home”
from the docket, and to add defendants “Doris Cuevas” and “Jill Lenard-Horne” to the docket.

Dated: August 11, 2021
White Plains, New York

SO ORDERED:

Yul

VINCENT L. BRICCETTI
United States District Judge

 
Case 7:20-cv-01274-VB Document 131 Filed 08/11/21 Page 4 of 4

DEFENDANTS AND SERVICE ADDRESSES

Doris Cuevas

Peekskill Area Office,

201 South James Street, Basement Level
Peekskill, NY 10566

Jill Lenard-Horne

New York State Department of Corrections and Community Supervision
Harriman State Campus, Building 2

1220 Washington Ave.

Albany, NY 12226

 

 
